 Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 1 of 7 PageID #: 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
TROY YOUNG,

                Petitioner,
                                              21 Civ. 340
      -v-

UNITED STATES OF AMERICA and
MDC BROOKLYN, HERIBERTO TELLEZ,
Warden,

               Respondents.
------------------------------------x




                 MEMORANDUM OF LAW IN SUPPORT OF
                  TROY YOUNG’S PETITION FOR WRIT
                OF HABEAS CORPUS UNDER 28 U.S.C. § 2241




                                              Michael K. Bachrach, Esq.
                                              224 West 30th Street, Suite 302
                                              New York, NY 10001
                                              Office: (212) 929-0592
                                              Cell: (917) 304-5044
                                              Michael@MBachlaw.com

                                              Daniel S. Parker, Esq.
                                              Parker and Carmody, LLP
                                              850 Third Avenue, 14th Floor
                                              New York, NY 10022
                                              Cell: (917) 670-7622
                                              DParker@ParkerandCarmody.com

                                              Attorneys for Petitioner Troy Young
    Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 2 of 7 PageID #: 22




    MEMORANDUM IN SUPPORT OF REQUEST FOR WRIT OF HABEAS CORPUS

                            TROY YOUNG SHOULD BE GRANTED
                                  A 30-DAY FURLOUGH
                           BECAUSE OF HIS MEDICAL CONDITION
                                 AND COVID DIAGNOSIS

                                   PRELIMINARY STATEMENT

        Petitioner Troy Young is a 26-year-old paraplegic, confined to a wheelchair, and has an

inoperable thyroid gland, such that he has severe issues regulating his body temperature. He was

diagnosed with COVID-19 on the night of Thursday, January 14, 2021. He is already experiencing

shortness of breath, extreme fatigue, chest pains, while having great difficulty regulating his body

temperature.

        Mr. Young is incarcerated in the Metropolitan Detention Center (“MDC”) Brooklyn,1

where COVID is raging, diagnosed inmates are confined to their cells for hours on end, medical

care is de minimis, and resources are stretched.

        We write requesting that the Court issue this Writ, granting Petitioner a 30-day furlough

pursuant to 18 U.S.C. § 3622.

        We likewise request that the Court issue a temporary restraining order for immediate

transfer of Petitioner to home confinement and/or a hospital without delay for 30 days while this

Writ application is pending.




1
          The MDC Brooklyn, like all Federal Prisons nationwide, is currently on “lockdown” in advance of the
inauguration. See https://www.axios.com/federal-prisons-lockdown-biden-inauguration-48ac11cc-b076-494b-8f96-
75787efdfb47.html We are unaware whether the “lockdown” further impedes Mr. Young’s ability to receive medical
care at this time.

                                                      2
  Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 3 of 7 PageID #: 23




                                STATEMENT OF JURISDICTION

        1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 2241 because

Petitioner’s term in federal custody is being executed in a manner that violates the Constitution

and laws of the United States.

        2.      The Court has subject matter jurisdiction over this Petition pursuant to Article I, §

9, c.2 of the U.S. Constitution (Suspension Clause); the Fifth and Eighth Amendments to the U.S.

Constitution; 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1651 (All Writs Act); and 28 U.S.C.

§ 2241 (habeas corpus). In addition, the Court has jurisdiction to grant declaratory and injunctive

relief pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201.

        3.      This Court also has jurisdiction pursuant to 28 U.S.C. § 1331 because the action

arises out of the Constitution and laws of the United States and seeks corrective action by officers

and employees of the United States in their official capacity.

        4.      Petitioner additionally invokes the jurisdiction of this Court pursuant to 28 U.S.C.

§ 1343(a)(4) because Petitioner seeks to redress deprivation of rights guaranteed by both the

Constitution and federal statutes.

        5.      Venue is proper in the Eastern District of New York because Petitioner is housed

within the MDC in this district. See Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (“Whenever a

§ 2241 habeas petitioner seeks to challenge his physical custody within the United States, he

should . . . file the petition in the district of confinements.”).

                                      STATEMENT OF LAW

       6.       Section 2241(c)(3) authorizes courts to grant habeas corpus relief where a person

is “in custody in violation of the United States.” The Second Circuit has “long interpreted § 2241

as applying to challenges to the execution of a federal sentence, including such matters as . . .



                                                    3
  Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 4 of 7 PageID #: 24




prison conditions.” Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008). This includes

challenges to detention where conditions pose a threat to detainees’ medical well-being. See Roba

v. United States, 604 F.2d 215, 218-19 (2d Cir. 1979).

        7.      The Second Circuit’s decision in Roba is instructive. In that case, the petitioner

alleged that an imminent transfer from New York to face charges in California would create a

substantial risk of death because of his precarious heart condition. The Second Circuit held that

there was § 2241 jurisdiction to challenge his contemplated transfer, where such custody would

threaten his life.

        8.      In this case, the unconstitutional threat to Petitioner’s health and life posed by being

held in Respondent’s custody is ongoing. His medical condition is deteriorating and conditions

inside the MDC are worsening.

        9.      Mr. Young is a paraplegic and his thyroid gland was obliterated when he was shot

in 2017. His body can no longer regulate its temperature and he vacillates from having the chills

to perspiring. A well-documented symptom of COVID is high fever, with its attendant health

risks. Because of his medical vulnerability, every hour that Petitioner is held in the MDC he is

subject to a significantly elevated risk of suffering further severe and possibly permanent

complications as a result of his having contracted COVID a few days ago. The BOP’s ability to

be as attentive to him as necessary is already constrained by the number of other currently infected

inmates, physical and practical space limitations inside the prison, security issues, and resources.

The risk to Petitioner of dying from coronavirus is significant.

        10.     Ordinarily an inmate must request a furlough from the warden of the facility in

which she or he is housed. 28 C.F.R. § 570.37(a). Appeals of the warden’s decision ordinarily

follow the Bureau of Prison’s (“BOP”) Administrative Remedy Program. Id § 570.37(c); see



                                                   4
  Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 5 of 7 PageID #: 25




generally Atkinson v. Linaweaver, 2013 WL 5477576, at *1 (S.D.N.Y. Oct. 2, 2013) (reviewing

and dismissing 2241 action on exhaustion grounds) (Furman, J.). District courts regularly review

in habeas decisions that follow this administrative appeals process. E.g., United States v. Basciano,

369 F.Supp.2d 344, 348 (E.D.N.Y. 2005); Zucker v. Menifee, 2004 WL 102779, at *4 (S.D.N.Y.

Jan. 21, 2004); see also Atkinson, 2013 WL 5477576, at *1.

        11.    Mr. Young, through counsel, requested a 30-day furlough on January 15, 2021. He

has not received a response from the Warden at the MDC.

        12.    Petitioner is excused from 28 U.S.C. § 2241’s prudential exhaustion requirement.

The statutory exhaustion requirement of Prison Litigation Reform Act does not apply to this action.

See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001).

        13.    In cases brought under 28 U.S.C. § 2241, courts may excuse failure to strictly

comply with administrative procedures where good cause is found. Exhaustion can be excused

when “(1) available remedies provide no genuine opportunity for adequate relief; (2) irreparable

injury may occur without immediate judicial relief; (3) administrative appeal would be futile; and

(4) in certain instances a plaintiff has raised a substantial constitutional question.” Beharry v.

Ashcroft, 329 F.3d 51, 62 (2d Cir. 2003).

        14.    Exhaustion would be futile under these circumstances because, at the speed at

which BOP administrative requests get processed, by the time a decision is reached, the harm will

be complete.

       15.     This case is distinguishable from Atkinson, in which the Court dismissed a Section

2241 challenge for failure to exhaust. See Atkinson, 2013 WL 5477576, at *1. In Atkinson, the

petitioner never “even attempted to show cause” for his failure to exhaust and the Court concluded

that he “he has not, and likely cannot, show that he would be prejudiced by complying with the



                                                  5
  Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 6 of 7 PageID #: 26




BOP’s Administrative Remedy Program.” Id. at *3. In this case, by contrast, Mr. Young

demonstrates two separate grounds for non-exhaustion: futility and irreparable harm.

       16.     As set forth in 18 U.S.C. § 3622, “The Bureau of Prisons may release a prisoner

from the place of his imprisonment for a limited period if such release appears to be consistent

with the purpose for which the sentence was imposed and any pertinent policy statement issued by

the Sentencing Commission pursuant to 28 U.S.C. § 994(a)(2), if such release otherwise appears

to be consistent with the public interest and if there is reasonable cause to believe that a prisoner

will honor the trust to be imposed in him, by authorizing him, under prescribed conditions, to—

               (a)     visit a designated place for a period not to exceed thirty days, and then return

                       to the same or another facility, for the purpose of—

                       (1)     visiting a relative who is dying;

                       (2)     attending a funeral of a relative;

                       (3)     obtaining medical treatment not otherwise available;

                       (4)     contacting a prospective employer;

                       (5)     establishing or reestablishing family or community ties; or

                       (6)     engaging in any other significant activity consistent with the public

                               interest…”

       17.     Granting Mr. Young a furlough is permitted so that he can obtain medical treatment

that is not available as well as for the purpose of “engaging in … significant activity consistent

with the public interest.”

       18.     In accordance with these subsections, the BOP is authorized by statute to release

Mr. Young on an extendable 30-day furlough. See 18 U.S.C. § 3622.




                                                  6
  Case 1:21-cv-00340-BMC Document 2 Filed 01/21/21 Page 7 of 7 PageID #: 27




        19.     Mr. Young faces irreparable harm should he be denied prompt relief. His life, and

not just his liberty, is at stake.



                                           CONCLUSION

         For the reasons detailed in this application, Mr. Young respectfully requests that the Court

grant the writ of habeas corpus as “law and justice require” under 28 U.S.C. § 2243 and:

                a.       Issue a temporary restraining order for immediate transfer of Petitioner to

                         home confinement and/or a hospital without delay for 30 days while this

                         Writ application is pending; or, in the alternative,

                b.       Authorize discovery and set this matter for an expedited hearing on the

                         merits while conditionally releasing the Petitioner during litigation.

Dated: New York, New York
       January 21, 2021

                                                        Respectfully submitted,

                                                        /S/
                                                        ________________________.
                                                        Michael K. Bachrach
                                                        224 West 30th Street, Suite 302
                                                        New York, NY 10001
                                                        Office: (212) 929-0592
                                                        Cell: (917) 304-5044
                                                        Michael@MBachlaw.com

                                                        Daniel S. Parker
                                                        Parker and Carmody, LLP
                                                        850 Third Ave., 14th Floor
                                                        New York, NY 10022
                                                        (917) 670-7622
                                                        DParker@ParkerandCarmody.com

                                                        Attorneys for Petitioner Troy Young




                                                   7
